Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 6, 2020

                                        No. 04-20-00112-CV

   Victor HILDERBRAN, Homer Ray Smith, Ramon Castro, Dean Paret, and Brad Bradley,
                                  Appellants

                                                  v.

              TEXAS SOUTHWEST COUNCIL, INC., Boy Scouts of America,
                                Appellee

                      From the 452nd District Court, Edwards County, Texas
                                     Trial Court No. 4111
                         The Honorable Robert Hoffman, Judge Presiding


                                           ORDER
         The clerk’s record was due on April 3, 2020, but has not been filed. On April 3, 2020,
the trial court clerk filed a notification of late record, notifying this court that the clerk’s record
has not been filed because: (1) the clerk has recalculated the costs of the record and appellants
have not responded with a revised designation letter, and (2) appellants have failed to pay or
make arrangements to pay the clerk’s fee for preparing the record based on the recalculated,
corrected costs.

        It is therefore ORDERED that appellants provide written proof to this court within ten
(10) days of the date of this order that appellants have requested the trial court clerk to prepare
the clerk’s record, which request must designate the items to be included. See TEX. R. APP. P.
34.5(a), (b).

        It is further ORDERED that appellants provide written proof to this court within ten (10)
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the
clerk’s fee.

        It is further ORDERED that the clerk’s record must be filed no later than ten (10) days
after the date appellants’ written proofs are filed with this court. If appellants fail to respond
within the time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 37.3(b).
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court